Citation Nr: 0911768	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-09 722 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 1998 
for the grant of service connection for frostbite of the 
hands, feet and ears. 

2.  Entitlement to an effective date earlier than May 8, 1998 
for a compensable evaluation for hypertensive cardiovascular 
disease with left ventricular hypertrophy and hypertension.

3.   Entitlement to an effective date earlier than May 8, 
1998 for establishment of eligibility for individual 
unemployability based on service-connected disabilities 
(TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1967 and 
from June 1967 to July 1985.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a January 2007 Remand.  This matter was originally 
on appeal from a September 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In August 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

When this case was previously before the Board, it was 
remanded as entitlement to an earlier effective date for the 
grant of service connection for heart disease, frostbite of 
the hands, feet and ears, and the grant of a TDIU for any 
period prior to May 8, 1998.  However, the record reveals 
that the Veteran's hypertension has been service-connected 
since August 1, 1985, the day following his separation from 
service.  Thus, he is already in receipt of the earliest 
possible effective date for the disability.  See 38 C.F.R. 
§ 3.400.  Nonetheless, the Board notes that the Veteran wrote 
in an undated letter that appears to have been received by VA 
in February 2004 that he had "high blood pressure during 
[his] active duty and...was never compensated until 1998 and 
1999" and requested that the RO "look into the matter." 
The record reflects that the Veteran's cardiovascular 
disability was rated as noncompensable until the January 1999 
rating decision that granted an increased evaluation of 60 
percent effective May 8, 1998.  The RO in its September 2004 
decision considered the claim as one involving entitlement to 
an earlier effective date for the increased rating.  Although 
the issue was framed as stated above, the February 2005 
statement of the case also included discussion of the issue 
of entitlement to an earlier effective date for the increased 
rating assigned to the Veteran's claimed cardiovascular 
disability.  Furthermore, the November 2008 supplemental 
statement of the case considered the issue as entitlement to 
an earlier effective date for a compensable evaluation for 
the Veteran's claimed cardiovascular disability.  Thus, in 
consideration of the foregoing, the Board has recharacterized 
the issues on appeal as stated on the title page of this 
decision.  


FINDINGS OF FACT

1.  In the January 1999 rating decision, the disability 
rating assigned for hypertensive cardiovascular disease with 
left ventricular hypertrophy with hypertension was increased 
from noncompensable to 60 percent disabling effective May 8, 
1998 and service connection for frostbite of the hands, feet, 
and ears was established effective May 8, 1998.  Although the 
Veteran was notified of this decision and his appellate 
rights in January 1999 correspondence, he did not appeal the 
decision and it became final.   

2.  In the September 1999 rating decision, a TDIU was awarded 
effective May 8, 1998.  Although the Veteran was notified of 
this decision and his appellate rights in September 1999 
correspondence, he did not appeal the decision and it became 
final.  

3.  The Veteran has not alleged specific error of fact or law 
in any prior final rating decision.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than May 8, 1998 for the grant of service connection for 
frostbite of the hands, feet and ears have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.400 (2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for entitlement to an effective date earlier 
than May 8, 1998 for a compensable evaluation for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and hypertension have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.400 
(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for entitlement to an effective date earlier 
than May 8, 1998 for the award of a TDIU have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.400 (2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As the pertinent facts in this case are not in dispute and 
the law is dispositive, there is no additional evidence that 
could be obtained to substantiate the claim, and no further 
action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Prinicipi, 16 Vet. 
App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive).  

The Board further finds that there has been compliance with 
its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

The Veteran asserts that he is entitled to an effective date 
earlier than May 8, 1998 for the grant of service connection 
for frostbite of the hands, feet and ears, the assignment of 
a compensable rating for his service-connected cardiovascular 
disability, and the award of a TDIU.  

In the interest of providing procedural background pertinent 
to the claims, the Board notes that the Veteran initially 
filed a claim for service connection of several disabilities 
in August 1985, less than one month after separation from 
service.  In a January 1986 rating decision, service 
connection was established for hypertension with the 
assignment of a noncompensable disability rating and an 
effective date of August 1, 1985, the day following the 
Veteran's separation from service.  Service connection was 
also established for bilateral tinea pedis, residuals of 
right hallux fracture, and residuals of multiple left knee 
injuries with each assigned a noncompensable disability 
rating effective August 1, 1985.  Service connection for 
frostbite of the hands and feet and hepatitis was denied.  
The Veteran was notified of the decision and his appellate 
rights in January 1986; however, the Veteran did not appeal 
the decision and it became final.  

In October 1993, the Veteran, in effect, requested to reopen 
his previously denied claim of service connection for 
frostbite of the hands, feet and ears, filed original claims 
for various other disabilities, and requested to receive a 
higher disability rating for his service-connected 
hypertension.  In May 1994, the RO denied the claims because 
the Veteran did not submit evidence in connection with his 
claims.  The Veteran was notified of the decision and his 
appellate rights in May 1994.  Although additional 
correspondence was sent by the RO to the Veteran in May 1995, 
no further evidence was obtained and the Veteran did not 
appeal the May 1994 decision.  Thus, the May 1994 decision 
became final.  

In May 1998, the Veteran requested to reopen his previously 
denied claim for frostbite and, also, filed service 
connection claims for other disabilities.  Increased rating 
claims for hypertension and residuals of a knee disability 
were further construed.  In a January 1999 rating decision, 
service connection for residuals of frostbite of the hands, 
feet, and ears was established effective May 8, 1999 with 
separate 10 percent disability ratings assigned for the right 
hand, left hand, right foot, left foot, right ear, and left 
ear.  The RO also reframed the issue involving the Veteran's 
service-connected cardiovascular disability as hypertensive 
cardiovascular disease with left ventricular hypertrophy with 
hypertension and increased the evaluation assigned from zero 
to 60 percent effective May 8, 1998.  These actions increased 
the Veteran's combined disability rating from zero to 80 
percent.  The RO further denied the Veteran's increased 
rating claim for residuals of multiple left knee injuries as 
well as his claims for service connection of other 
disabilities.  The Veteran was notified of the decision and 
his appellate rights in January 1999; however, the Veteran 
did not appeal the decision and it became final.  

In February 1999, the Veteran filed a claim for a TDIU.  In 
the September 1999 rating decision, a TDIU was established 
effective May 8, 1998.  The Veteran was notified of the 
decision and his appellate rights in September 1999; however, 
the Veteran did not appeal the decision and it became final.

Notably, the Veteran filed the current claim for entitlement 
to an effective date earlier than May 8, 1998 for the grant 
of service connection for frostbite of the hands, feet, and 
ears, a compensable rating for the service-connected 
cardiovascular disability, and establishment of a TDIU in 
2004.    

As noted above, the RO granted service connection for 
frostbite of the hands, feet, and ears and an increased 
evaluation of 60 percent for the Veteran's service-connected 
cardiovascular disability effective May 8, 1998 in the 
January 1999 rating decision.  A TDIU was established 
effective May 8, 1998 in the September 1999 rating decision.  
However, the Veteran did not appeal either decision within 
the applicable time period after receiving notification of 
the decisions and his appellate rights.  38 C.F.R. § 20.302.  
It is also noted that the Veteran did not appeal any prior 
decision involving a claim for a compensable rating for 
hypertension.  Thus, the January 1999 and September 1999 
rating decisions as well as the prior rating decisions noted 
above are final. 38 U.S.C.A. §§ 7104, 7105 (West 2002).

In making this determination, the Board has considered the 
Veteran's assertion at the Travel Board hearing that he did 
not receive notification of the January 1986 decision.  
However, notably, notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q) (2008).  Additionally, there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  In the present case, there is no clear 
evidence to rebut the presumption of regularity in receipt of 
notification of the January 1986 rating decision as the 
record shows that such notice was mailed to the last known 
address provided by the Veteran and does not reflect that the 
notice letter was returned as unclaimed or undeliverable.  
See Cross v. Brown, 9 Vet. App. 18, 19 (1996); YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) 
(citing Mendenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held once a decision assigning an effective date 
has become final, as is the case here, a claimant may not 
properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd 
v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court 
reasoned that to allow such claims would vitiate the rule of 
finality. Id.  

Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).

While the Board expresses no opinion on the eventual success 
of such a motion, the proper way to assert error in a final 
decision would be through an allegation, brought to the RO, 
that a prior rating decision assigning the effective date for 
the grant of service connection for frostbite of the hands, 
feet, and ears, a compensable evaluation for hypertensive 
cardiovascular disease with left ventricular hypertrophy and 
hypertension, and the grant of a TDIU contained clear and 
unmistakable error (CUE).  Under Russell v. Principi, 3 Vet. 
App. 310 (1992) and Damrel v. Brown, 6 Vet. App. 242 (1994), 
"clear and unmistakable error" in prior rating actions 
involves a situation in which the correct facts, as they were 
known at the time, were not before the adjudicator or the 
pertinent statutory or regulatory provisions in existence at 
the time were incorrectly applied by the adjudicator.  The 
error must be "undebatable" such that reasonable minds 
could only conclude that the rating action in question was 
fatally flawed at the time it was made.  Id.  In addition, 
the determination of whether there was CUE in the prior 
rating determination must be based on the record and law that 
existed at the time of the rating action in question.  Id.  
Any claim of CUE must be pled with specificity.  See Andre v. 
Principi, 301 F. 3d 1354 (Fed. Cir. 2002).  The Veteran has 
not pled such a claim nor has a CUE claim been adjudicated 
during the course of this appeal.  

Thus, under the undisputed facts of this case, there is no 
legal entitlement to an effective date earlier than May 8, 
1998, for the grant of service connection for frostbite of 
the hands, feet and ears, a compensable evaluation for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and hypertension, and the award of a TDIU.  The 
Court also made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must therefore be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than May 8, 1998 for 
the grant of service connection for frostbite of the hands, 
feet and ears is dismissed. 

Entitlement to an effective date earlier than May 8, 1998 for 
a compensable evaluation for hypertensive cardiovascular 
disease with left ventricular hypertrophy and hypertension is 
dismissed.

Entitlement to an effective date earlier than May 8, 1998 for 
establishment of eligibility for individual unemployability 
based on service-connected disabilities (TDIU) is dismissed.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


